NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In the Matter of: TERESA JEAN MOORE;               No.    18-16818
JENNIFER LAUREN MOORE,
                                                   D.C. No. 5:17-cv-03760-EJD
                   Debtors.

------------------------------                     MEMORANDUM*

TERESA JEAN MOORE; JENNIFER
LAUREN MOORE,

                   Appellants,

  v.

JOHN NELSO SPADARO; et al.,

                   Appellees.

                       Appeal from the United States District Court
                         for the Northern District of California
                       Edward J. Davila, District Judge, Presiding

                                  Submitted July 14, 2020**

Before:        CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 13 debtors Teresa Jean Moore and Jennifer Lauren Moore appeal

pro se from the district court’s order dismissing their bankruptcy appeal for failure

to prosecute. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We

review for an abuse of discretion. Moneymaker v. CoBen (In re Eisen), 31 F.3d
1447, 1451 (9th Cir. 1994). We affirm.

      The district court did not abuse its discretion by dismissing appellants’

appeal for failure to prosecute or by denying appellants further time to oppose

defendant Kay’s motion to dismiss, after it previously provided them numerous

extensions of time to perfect their appeal and opportunities to respond to the orders

to show cause. See id. at 1451-56 (discussing factors for district court to weigh in

determining whether to dismiss for failure to prosecute; noting that dismissal

should not be disturbed unless there is a definite and firm conviction that the court

below committed a clear error of judgment in the conclusion it reached upon a

weighing of the relevant factors); Johnson v. Mammoth Recreations, Inc., 975 F.2d
604, 607 (9th Cir. 1992) (district court has broad discretion to manage its docket).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider appellants’ challenges to the bankruptcy court’s orders or judgment

in the underlying adversary proceeding.




                                          2                                    18-16818
     Appellants’ motion to take judicial notice (Docket Entry No. 19) is denied as

unnecessary.

     AFFIRMED.




                                       3                                   18-16818